Per Curiam.
In Lighty v. Shorb, (3 Penns. Rep. 452,) it’is given as the result of the cases, that a vendee may not avail himself of a known defect in the title, except by force of a covenant, or on the ground of fraudulent misrepresentation. Here, whatever defect there may be, was seen and observed by the purchaser, who took no covenant against it, and consequently took the risk of it on himself. He might not, therefore, retain a part of the purchase money to answer it. As to misrepresentation, it does not appear that the vendors did not say the truth, or at least think they said it; and it is certain that a contingent exposure to an action, is too remote an interest to disqualify. They were consequently competent witnesses.
Judgment affirmed.